Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference element 88, which are the bearings that help form the cantilevered mounting, ain the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 18, paragraph 0081, “the cleaner head 200” should read –the cleaner head [[200]] 100—
On page 20, paragraph 0089, “the housing 60” should read –the housing [[60]] 64—
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  “to a vacuum cleaner” should read –to [[a]] the vacuum cleaner--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In claim 4, the extension of the agitator transversely across the full width of the housing is indefinite by the use of “substantially” in the claim. For examination purposes, the agitator does not extend across the full width of the housing. The figures from the applicant’s invention do not show the agitator touching from wall-to-wall of the housing and instead, show the agitator having a free end in the housing therefore, the agitator does not extend across the full-width of the housing. 
The term “substantially” in claim 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of In claim 11, the shape of the housing is indefinite by the use of “substantially” in the claim. For examination purposes, the housing is conical in shape. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nam (US 2004/0221418).
Regarding claim 1, Nam discloses a cleaner head (item 18, figure 5), the cleaner head comprising a single agitator (item 20 which includes item 50 and item 62, figures 5, 8-9) rotatably mounted within a housing (outer surface of item 18, figure 5), the agitator being arranged transversely within the housing such that the agitator is perpendicular to the direction of travel of the cleaner head during use, the agitator being conical in shape (item 20 includes item 62, paragraph 0043, figures 8 and 9) such that a first end (left side of item 20 when viewing figure 9) has a larger diameter than a second end (right side of item 20 when viewing figure 9).
The recitation “for a vacuum cleaner” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as in the case here; refer to MPEP 2114-II. In the instant case, the cleaner head is used in a vacuum cleaner.  

Regarding claim 4, as best understood, Nam discloses the cleaner head as claimed in claim 1, wherein the agitator extends transversely across a full width of the housing (item 20 extends across item 18 but not entirely wall-to-wall, similar to applicant’s disclosure, figure 6). 
Regarding claim 8, Nam discloses the cleaner head as claimed in claim 1, wherein the agitator further comprises bristle tufts (item 52, figures 7-10, [0042]).
Regarding claim 9, Nam discloses the cleaner head as claimed in claim 1, wherein the agitator is driven by a belt (item 34, figure 6, [0040]) from a motor located outside the agitator (item 12, figure 6). 
Regarding claim 12, Nam discloses the cleaner head as claimed in claim 1, wherein the housing further comprises a neck (identified in annotated figure 5 below) suitable for connection to a vacuum cleaner (includes items 10, 12, 16, 18 and 20, figures 5-6), wherein the neck is arranged such that it projects from the housing at a point between the first and second ends of the agitator (as seen in annotated figure 5 below, the neck is between the first and second ends).

    PNG
    media_image1.png
    716
    478
    media_image1.png
    Greyscale

Annotated Figure 5. 
Regarding claim 13, Nam discloses the cleaner head as claimed in claim 12, wherein the neck projects from the housing at a mid-point between the first and second ends of the agitator (as seen in annotated figure 5 above, the neck projects above the housing and a portion of the neck projects at a mid-point between the first and second ends of the agitator). 
Regarding claim 14, Nam discloses a vacuum cleaner (includes items 10, 12, 16, 18 and 20, figures 5-6) comprising the cleaner head as claimed in claim 1. 


Claims 1-4, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jackson (GB 513, 909), of record. 
Regarding claim 1, the embodiment of figure 1 in Jackson discloses a cleaner head (item 7, figure 1), the cleaner head comprising a single agitator (item 1, figure 1) rotatably mounted within a housing (outer surface of item 7, figure 1), the agitator being arranged transversely within the housing such that the agitator is perpendicular to the direction of travel of the cleaner head during use, the agitator being conical in shape (page 2, lines 71-74, figure 1) such that a first end (left side of item 1 when viewing figure 1) has a larger diameter than a second end (right side of item 1 when viewing figure 1).
The recitation “for a vacuum cleaner” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as in the case here; refer to MPEP2114-II. In the instant case, the cleaner head is used for surfacing tools, decks, and the like.  
Regarding claim 2, the embodiment of figure 1 in Jackson discloses the cleaner head as claimed in claim 1, wherein the agitator has a main body (outer surface of item 1, figure 1) with an outer conical surface (page 1, lines 71-74, figure 1), and a lowermost portion of the conical surface (identified in annotated figure 1 below) is parallel with a flat supporting surface (identified as the floor, not shown in figures) when the cleaner head is in use.

    PNG
    media_image2.png
    346
    313
    media_image2.png
    Greyscale

Annotated Figure 1. 
Regarding claim 3, the embodiment of figure 1 in Jackson discloses the cleaner head as claimed in claim 1, wherein an axis of rotation (identified in annotated figure 1 above) is inclined with respect to a flat supporting surface on which the cleaner head is supported during use (flat supporting surface is considered to be the floor, not shown in figures). 
Regarding claim 4, as best understood, the embodiment of figure 1 in Jackson discloses the cleaner head as claimed in claim 1, wherein the agitator extends transversely across a full width of the housing (item 1 extends across item 7 but not entirely wall-to-wall of item 7, similar to applicant’s disclosure, figure 1).
Regarding claim 9, the embodiment of figure 1 in Jackson discloses the cleaner head as claimed in claim 1, wherein the agitator is driven by a belt (item 9, page 1, lines 77-78, figure 1) from a motor (item 8, page 1, lines 77-78, figure 1) located outside the agitator. 
Regarding claim 11, as best understood, the embodiment of figure 1 in Jackson discloses the cleaner head as claimed in claim 1, wherein the housing is conical in shape (item 7 follows outer surface of item 1, which is conical in shape, as best seen in figure 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable by Nam (US 2004/0221418), as evidenced by Nakamura, et al (2002/0060140).
Regarding claim 10, Nam discloses the cleaner head as claimed in claim 1 however, Nam does not explicitly disclose wherein a motor for driving rotation of the agitator is located inside the agitator. 
Since the applicant has submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, such as the agitator having an internal motor evidenced by Nakamura (Fig 6, [0079]). 
Substituting a motor from outside the agitator, as disclosed by Nam, to inside the agitator (as evidenced by Nakamura) does not change the intended use of the motor; the location of the motor (outside or inside the agitator) will still perform its intended use of driving rotation of the agitator. 



Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable by Jackson (GB 513,909).
Regarding claim 5, Jackson discloses the cleaner head as claimed in claim 1, as described above, and teaches a lower opening through which the agitator can contact a floor surface, but Jackson fails to explicitly teach the lower opening conforms in outline to a taper of the agitator. However, one of ordinary skill would understand the opening to define a size and shape to provide to the agitator the described floor contact, and that such an opening would conform in outline to a taper of the agitator (interpreting “conforms” under broadest reasonable interpretation).  If the intended meaning of the term was that the opening was also tapered, such a relationship was not recited.  
Regarding claim 6, the first embodiment of Jackson discloses the cleaner head as claimed in claim 1 (figure 1), but does not explicitly disclose wherein the agitator is cantilevered to the housing (for examination purposes, cantilevered is interpreted to mean only fixed at one end which is consistent with applicant’s disclosure and defined by Webster-Merriam). 
However, the alternative embodiments in figures 2-6 in Jackson teach the agitator as cantilevered to the housing (page 1, lines 103-112; page 2, lines 9-13 and lines 19-24). All embodiments in Jackson, figures 1-6, teach the agitator being mounted to the housing. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiment in figure 1 of Jackson and cantilever the agitator to the housing, as taught by the embodiments in figures 2-6, for the purpose of  reducing the variability in cutting speed along the agitator (page 1, lines 85-86). 
Regarding claim 7, Jackson discloses the cleaner head as claimed in claim 6, but does not explicitly disclose the agitator is cantilevered at the first end of the agitator. However, as stated prior, the alternative embodiments in Jackson (figures 2-6) teach the agitator as cantilevered to the housing and it 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2004/0221418) in view of White (US Patent No. 1,815,084). 
Regarding claim 5, Nam discloses the cleaner head as claimed in claim 1, where the housing as a lower opening (item 24, figure 6) but fails to teach the lower opening conforms in outline to a taper of the agitator. 
However, White teaches a cleaner head (combination of items 2 and 3, figure 1) where the lower opening of the housing conforms to the agitator’s dimensions (page 1, lines 29-52). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower opening of the housing to conform to the taper of the agitator, as taught by White, for the purpose of decreasing the covering area drawn into the nozzle which results in reducing the resistance to movement of the machine (page 1, lines 35-43). As stated by White, the change in size of the lower opening would have no detrimental effect upon the cleaner efficiency (page 1, lines 43-49). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-4p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/BRIAN D KELLER/Primary Examiner, Art Unit 3723